Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                            No. 04-14-00537-CV

                 The STATE of Texas for the Best Interest and Protection of C.M.G.

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-00485
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 24, 2014

DISMISSED FOR WANT OF PROSECUTION

           Appellant was required to pay $195.00 and $10.00 fees when he filed his notice of appeal.

See TEX. R. APP. P. 5. 1 Appellant did not pay the required fees. Accordingly, the clerk of this

court notified Appellant by letter dated July 30, 2014, that the notice of appeal was conditionally

filed and the filing fees were overdue.

           On August 26, 2014, when the fees remained unpaid, this court ordered Appellant to

provide written proof to this court not later than September 10, 2014, that either (1) the $195.00

and $10.00 filing fees have been paid, or (2) Appellant is entitled to appeal without paying the



1
 See also TEX. GOV’T CODE ANN. §§ 51.0051, 51.207(b)(1), 51.208, 51.941(a) (West 2013); Texas Supreme Court
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07–9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.
A § B.l.(a).
                                                                                   04-14-00537-CV


filing fees. See id. We warned Appellant that if he failed to respond as ordered, the appeal would

be dismissed. See id. R. 5, 42.3; In re W.J.C., No. 04-05-00532-CV, 2005 WL 3477883, at *1

(Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).

       To date, Appellant has not filed any response with this court. Therefore, we dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(c). The district clerk’s motion

for extension of time to file the clerk’s record is moot.

                                                   PER CURIAM




                                                 -2-